TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00619-CR


Stephen Clifton Wallace, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 649520, HONORABLE DAVID F. CRAIN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due December 2, 2004.  Appellant's retained attorney, Mr.
Joseph A. Turner, did not respond to this Court's notice that the brief is overdue.
The trial court is ordered to conduct a hearing to determine whether appellant desires
to prosecute this appeal, whether appellant is indigent, and, if he is not indigent, whether retained
counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If appellant desires to prosecute this appeal but is indigent, the court
shall appoint substitute counsel who will effectively represent appellant on appeal.  A record from
this hearing, including copies of all findings and orders and a transcription of the court reporter's
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
February 18, 2005.  Rule 38.8(b)(3).
It is ordered January 21, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish